Guerry, J.,
concurring specially. The petition alleged, and the evidence of the plaintiff herself was, that she was driving her automobile in the daytime approaching a railroad crossing on a paved, public highway. Pictures of the scene of the accident introduced showed that the crossing was marked by three signs: one, the regular crossarms sign placed at a railroad crossing; another, the square sign, "Georgia Law, Stop, Unsafe Railroad Crossing;” and another, the circular highway sign with the cross, “R. R.” She testified that she had no actual knowledge of the presence of the crossing, *687being unfamiliar- with the roach The undisputed evidence shoves that the highway sign marking the crossing was 162 feet from the crossing, and the Georgia law stop-sign was 104 feet from the crossing. The plaintiff had stopped her car at a road crossing about 500 yards .from the scene of the accident, and testified: “Starting from'there I continued to increase my speed, leaving that station, going around the curve down the hill. I increased my speed up to thirty-five or forty miles per hour.” She testified that when she was eighty to one hundred feet from the crossing she saw the train which was about the same distance away. She immediately put on her brakes, and her skid marks showed from that point to the railroad. She testified: “There were skid marks nearly one hundred feet down the road, and they skipped a little where I released my brakes. . . I checked my speed the first time I saw the train, and up to that time I was increasing my speed. . . When I started down that hill and around that curve, if I had started checking my speed instead of increasing it the train might have gotten ahead of me and would not have hit my car, but I checked my speed 100 feet away because I put on my brakes and almost stopped before I got to the train.” The train was a two-car motor train, and was 150 feet in length. The paved roadway and shoulders were 27 feet wide, and the train had passed over the crossing, but the plaintiff had turned her car to the west parallel with the train, and her -car swerved around on account of its striking an embankment to the west of the paved road which caused the rear end of her automobile to strike the rear end and trucks of the last car of the train, and caused the injuries eom.plained of.
The only evidence which might have been sufficient to sustain any alleged negligence against the defendants was that the train was traveling at a rate of speed of from 30 to 40 miles per hour. The plaintiff testified that the train was about the same distance from the crossing as she was before the engineer could see her car approaching the crossing and that he speeded up the train to get by. It was shown by uncontradicted evidence that, traveling at the rate of speed shown, it would have been impossible to have stopped the train before it reached the crossing. Code, § 94-506, requires an engineer on approaching a crossing, in addition to keeping and maintaining a constant and vigilant lookout also along the track *688ahead of his engine, to otherwise exercise due care in order to avoid doing injury to any person or property which may be on said crossing, or upon the line of railway within fifty feet thereof. The only evidence that might be construed by the jury as negligence on the part of the defendants was whether the engineer should have had his train under such control that he could stop it in order to avoid doing injury to a person at the crossing. See A. C. L. R. Co. v. Bradshaw, 34 Ga. App. 360 (129 S. E. 304). The jury found by their verdict that the defendants were negligent in this respect. Such negligence, however, was not negligence per se, but ordinary negligence. The jury was authorized to find that it was not negligence per se for the plaintiff to’ fail to comply with the provisions of the Code, § 95-1804, with respect to stopping 50 feet from the tracks upon approaching a crossing, and that it was not, negligence per se to fail to stop, look, and listen upon approaching or entering a railroad crossing. Nor could it be held that the failure to see the signs was negligence per se, but all these facts were circumstances to be considered by the jury along with the other facts and circumstances in passing on the question of negligence, and in weighing the negligence of the one as against the negligence of the other. Nothing else appearing, I would be indisposed to set aside a finding by the jury that such acts of negligence of the defendants were greater than the negligence of the plaintiff and were the proximate cause of the injury. The plaintiff’s own testimony shows, however, that her failure to decrease the speed of her car, while rounding a curve and going down a “steep incline” until the moment she sighted the approaching train, was in itself negligence per se, in that it violated the provisions of the Code, § 68-303. See Elsbery v. State, 12 Ga. App. 86 (2) (76 S. E. 779). A violation of this section is made a misdemeanor. Code, § 68-9908. The violation of the provisions of any of these statutes with respect to the operation of automobiles over public highways is negligence per se. Orange Crush Bottling Co. v. Smith, 35 Ga. App. 92 (132 S. E. 259); Holloman v. Hopson, 45 Ga. App. 762 (3) (106 S. E. 45). In the latter case the following instruction was approved: “Where the statute lays down a rule requiring a person to comply with certain requirements in the operation of an automobile, if a person fails to comply with that requirement, whatever it may be, that would be negligence per se.” See also Central Ry. Co. v. Smith, *68978 Ga. 694 (3 S. E. 397); Southern Railway Co. v. Davis, 132 Ga. 812, 814 (65 S. E. 131).
Even though it appears that the plaintiff was guilty of negligence per se, it is still ordinarily a jury question whether such negligence is the proximate cause of the injury. If the petition had disclosed in this case that the only negligence which could have been charged against the defendant was the speed of the train which prevented it being stopped in time to avoid the accident, and had also disclosed the fact that the plaintiff failed to see the signs .or halt the speed of her car until she saw the train and in addition thereto had increased the speed of her car around a curve and down a steep incline until she saw the train, and her speed was such that she could not stop her car within 86 feet, a general demurrer would have been sustained thereto. I think, the evidence in this case demands a finding that the increased speed of the car down the hill and around the curve, which was in violation of a criminal statute and was negligence per se, was the proximate cause of the plaintiff’s inability to stop her car in time to avoid striking the train, which had already passed dver the crossing. As was said by Judge Bleckley in the Smith case, supra: “A person while grossly negligent himself, has no legal right to count on due diligence by others, but is bound to anticipate that others, like he has done, may fail in diligence, and must guard, not only against negligence on their part which he might discover in time to avoid the consequences, but also against the ordinary danger of there being negligence which he might not discover until too late.” A. C. L. R. Co. v. Riley, 127 Ga. 566 (56 S. E. 635); Davis v. Whitcomb, 30 Ga. App. 497 (8) (118 S. E. 488). This court has on numerous occasions held that similar facts, as shown by the petition as well as before the jury in this case, demand a finding that the injury was the result of the plaintiff’s negligence. Anderson v. Collins & Glennville R. Co., 47 Ga. App. 722 (171 S. E. 384); Brinson v. Davis, 32 Ga. App. 37 (122 S. E. 643); Carroll v. Georgia Power Co., 47 Ga. App. 518, 521 (171 S. E. 208); Tidwell v. A., B. & C. R. Co., 42 Ga. App. 744 (157 S. E. 535); Rape v. Tennessee, Alabama & Georgia Railway Co., 49 Ga. App. 175 (174 S. E. 551); Lane v. Gay, 41 Ga. App. 291 (153 S. E. 72); Central of Ga. Ry. Co. v. Adams, 39 Ga. App. 577 (147 S. E. 802); Burnett v. L. & N. Railroad Co., 58 Ga. App. 64 (197 S. E. 663). I think the evidence demanded a *690finding that the injury was the result of plaintiff’s own negligence per se.